Judge Lane
delivered the opinion of the court:
In all cases of this nature, the mortgagee may insist on a sale; and he is entitled to a decree for foreclosure, where two-thirds the value of the mortgaged tenements does not exceed the amount of the debt. 1 Ohio, 235.
Where a sale is to be made, it is the interest of all that no unnecessary delay should be made. In these cases, after the amount due shall be ascertained, either by computation or by reference to the master, a decree may be entered, commanding the master to make the amount of money due, by sale of the mortgaged tenements (or of so much as may be necessary), under the forms and restrictions prescribed by the statute for the sale of lands by execution at law.
But where the debt can not be paid by a sale of the land, and the mortgagee is desirous to purchase, the value should be ascertained in some mode analogous to that directed by the execution law. A decree may be entered, directing the master to cause a valuation, in the manner prescribed by that statute, and upon its return, a decree be entered, either for foreclosure or sale, as the appraisement may justify; and in the event of a sale, no new valuation will be required; and this case will not cause the delay of a term, if this return of the value can be made during the session of the court.